DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/18/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Zhuang et al. US 20120016316 A1 "Zhuang" and further in view of Jacobsen US 20100234724 A1 “Jacobsen” and Makower et al. US 20060063973 A1 “Makower”.
In regard to claim 1, Zhuang teaches “A system for navigated punction, biopsy or ablation comprising:” (“FIG. 1 shows an example application in which a position sensing system is provided. The position sensing system monitors positions of location markers that are associated with various implements. Various position sensing systems are commercially available. In FIG. 1 a positioning sensing system 16 monitors positions and orientations of an ultrasound probe 12 and a biopsy apparatus 19” [0065]. Position sensing is necessary in order to perform a navigated procedure such as navigated punction, biopsy and ablation such that damage to surrounding tissue it minimized. Since the positioning sensing system of FIG. 1 can monitor the position and orientation of a biopsy apparatus, under broadest reasonable interpretation the system can be used to perform a biopsy.); 
[…] an ultrasound probe” (discloses “The position and orientation of probe 12 are monitored by a 3D position sensor system 16. […] Since the particular cross section represented by an ultrasound image depends upon the current position and orientation of a transducer array 14 in probe 12, the position and orientation of ultrasound images can be determined from the position and orientation in space of probe 12” [0066]. Thus, an ultrasound probe can be tracked.); 
“a needle-like instrument, comprising a sterile distal portion and an optionally non-sterile proximal portion, wherein said sterile distal portion comprises a portion of the needle-like instrument that comes into contact with a patient’s tissue upon use of said system and therefore must be sterile prior to use of said system” (“FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21” [0071]. This needle 21 constitutes a needle-like instrument. Furthermore, in regard to the sensor carrier being in addition to the needle-like instrument, Zhuang discloses “For example, position marker 32A may be provided on the end of a needle. The needle may be inserted into sheath 40, causing position marker 32A to move further along the sheath 40. When position marker 32A is aligned with the tip 42A of sheath 40, the needle may be locked in place at connector base 36 by cam 38A, thereby fixing the location of position marker 32A at tip 42A” [0084]. Since the needle may be inserted into the sheath 40 (i.e. the sensor carrier), under broadest reasonable interpretation, the needle constitutes a needle-like structure that is different from the sensor carrier. Therefore, the system includes a sensor carrier in addition to the needle-like instrument.
In regard to the needle-like instrument having a sterile distal portion and an optionally non-sterile proximal portion, wherein said sterile distal portion comprises a portion of the needle-like instrument that comes into contact with a patient’s tissue upon use of said system and therefore must be sterile prior to use of said system, Zhuang discloses “It can be appreciated that the apparatus illustrated in FIG. 1 may facilitate the placing of needle 21 into the body of patient P such that needle 21 may be used to acquire a tissue sample or place something at a desirable location within patient P” [0073] and “Embodiments of such methods and apparatus may be applied, for example, to monitor the position of the tip of a biopsy needle, the tip of a needle to be used to deliver anesthetic or another fluid […] In such embodiments the actual position of the needle tip, the desired location of the needle tip and anatomical structures within the tissue may be displayed” [0064]. Since the needle 21 is placed within the body of the patient, the distal portion of the needle 21 needs to be sterile in order to avoid contaminating the patient. Furthermore, Zhuang discloses “Needle 21 is detachable affixable to the handle” [0076]. Since the needle can detach from the handle, the needle can under broadest reasonable interpretation be sterilized prior to being introduced into the tissue. Additionally, Zhuang discloses “Embodiments of such methods and apparatus may be applied, for example, to provide a position sensor system that may be used to monitor the position of the tip of a needle in a sterile environment” [0077]. Since the tip of the needle is located in a sterile environment, under broadest reasonable interpretation, distal tip of the needle-like instrument is also sterile. 
In regard to an optionally non-sterile proximal portion, Zhuang discloses “In embodiments where sheath 54 is provided in a sterile first configuration, a non-sterile position marker 52A and sensor cable 52 may be inserted into sheath 54 while sheath 54 is in the first configuration” [0087] and “In the embodiments illustrated in FIG. 1, position markers 15D and 15E are built into a handle of biopsy apparatus 19” [0076]. Since the position marker 52A can be non-sterile, under broadest reasonable interpretation, the position markers 15D and 15E can be optionally non-sterile as well. Additionally, since the sensor handle 20 is at the proximal end of the biopsy apparatus 19 and can includes the position markers 15D and 15E which are optionally non-sterile, under broadest reasonable interpretation, the proximal portion of the needle-like instrument can be optionally non-sterile. This is because the handle is not inserted into the patient’s body.); 
“a removable protection device for encapsulating the sterile distal portion” (“In the embodiment illustrated in FIG. 3A sheath 54 is provided in a sterile first configuration in which end 58A of cover 58 is closed to maintain a sterile condition within cover 58. The sterile condition may comprise, for example, a condition in which hub 56, shaft 57, and the surface 58B of 58 that faces shaft 57 are sterile” [0087]. As shown in FIG. 3A the cover 58 surrounds the shaft 57 which represents the needle-like instrument. Therefore, the cover 58 represents a protection device that encapsulates the sterile distal portion. In regard to the protection device being removable, Zhuang discloses “In FIG. 3B cover 58 is shown in a second configuration in which it extends from hub 56 over the portion of sensor cable 52 that is outside of sheath 54. Cover 58 is changed from the first configuration to the second configuration by drawing end 58A of cover 58 toward and past hub 56” [0088]. Since the cover 58 can be moved from a first configuration which covers the shaft 57 (i.e. the needle-like instrument) to a second configuration, under broadest reasonable interpretation the protective device is removable.); 
“a sensor suitable for carrying out measurements allowing for determining the position of the sensor within said navigation field” (“Position marker 32A may comprise a six-degree of freedom position marker that may be used with a compatible position sensor to obtain both position and orientation or a three-degree of freedom position marker that provides position information, for example” [0078]. Since this position sensor can obtain both position and orientation, under broadest reasonable interpretation, it is capable of carrying out measurements allowing for determining the position of the sensor within the navigation field.);
“elongate carrier body” (“Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. The hollow elongate member constitutes an elongate carrier body that forms a sheath that extends from said connection position in a distal direction.
Zhuang does not teach “a mobile electromagnetic field generator for generating an electromagnetic navigation field, which field generator is physically connected to an apparatus for medical imaging, in particular to an ultrasound probe”.
Jacobsen teaches “a mobile electromagnetic field generator for generating an electromagnetic navigation field, which field generator is physically connected to an apparatus for medical imaging, in particular to an ultrasound probe” (“In an exemplary configuration the EM (i.e. electromagnetic) instrument tracking device 14 is coupled to the handpiece 12 such that the navigation system 20 can track the location of the handpiece 12, relative to a patient 22 to assist in a surgical procedure. As will be described, the EM instrument tracking device 14 can be either removably attached or fixed (non-removably attached) to the handpiece 12. It should be further noted that the EM instrument 14 can be coupled to other devices including: catheters, probes, needles, leads, implants, etc. for tracking their location with the navigation system 20” [0026]. Furthermore, Jacobsen discloses that the EM instrument tracking device 14 can “receive a signal, transmit a signal, or combinations thereof to provide information to the navigation system 20 to determine the location of the EM instrument tracking device 14” [0024] and “Any or all of the tracking devices 14, 40, 76 can include an electromagnetic coil to sense a field produced by the localized array 64, 66” [0038]. Thus, since the EM instrument tracking device 14 can receive a signal (i.e. representing an electromagnetic field) and transmit a signal (i.e. representing the electromagnetic field) and the EM instrument tracking device 14 can be physically connected to a probe for tracking their location with the navigation system, under broadest reasonable interpretation, the EM instrument tracking device 14 constitutes a mobile electromagnetic field generator for generating an electromagnetic navigation field, which field generator is physically connected (i.e. coupled, removably attached) to an apparatus for medical imaging, in particular to an ultrasound probe disclosed in Zhuang (i.e. see Paragraph 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Zhuang so as to include the mobile electromagnetic field generator being physically connected to an ultrasound probe as disclosed in Jacobsen in order to allow for more accurate tracking of the location of the device being introduced to the patient. By having the mobile electromagnetic field generator (i.e. the EM instrument tracking device 14) being attached to the probe, its position can be more easily tracked relative to the patient. Combining the prior art elements according to known techniques would yield the predictable result of tracking the probe as it is positioned relative to the patient.
The combination of Zhuang and Jacobsen does not teach “a sensor carrier, in addition to said needle-like instrument wherein: said sensor carrier comprises an elongate carrier body having proximal and distal ends; said sensor is attached to or enclosed by said carrier body close to its distal end; and a connection mechanism is provided allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument, such that when said sensor carrier is connected with said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said, elongate sensor carrier body is arranged beside said needle-like instrument”.
Makower teaches “a sensor carrier, in addition to said needle-like instrument wherein: said sensor carrier comprises an elongate carrier body having proximal and distal ends; said sensor is attached to or enclosed by said carrier body close to its distal end; and a connection mechanism is provided allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined, reproducible connection position and with a predetermined reproducible orientation of said sensor carrier body with respect to said needle-like instrument, such that when said sensor carrier is connected with said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined, known and reproducible position relative to the distal end of said sterile distal portion, wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument” (“FIG. 6J shows a perspective view of an embodiment of a removable attachment apparatus comprising a clipping device 6030 useable to introduce or support an endoscope, image apparatus or various other devices along side a guide catheter 6020. […] A removable clipping device 6030 can clip on to the guide catheter 6020. […] Clipping device 6030 comprises a first clip 6032 and a second clip 6034. […] Such a combination of an endoscope and a device such as a guide catheter can be introduced by a physician using a single hand” [0161] and “If desired, endoscope 6036 may be attached to guide catheter 6020 using clipping device 6030 as shown in FIG. 6L. This enables the relative position of endoscope 6036 and guide catheter 6020 to be relatively fixed during a procedure. […] In another embodiment, clipping device 6030 allows minimal motion of endoscope 6036 relative to guide catheter 6020” [0162]. As shown in FIGS. 6K and 6L, the clipping device 6030 is attached to the guide catheter 6020 at the same position before and after inserting the endoscope 6036 and the endoscope 6036 (i.e. which includes an elongate sensor carrier body) extends from said connection position in a distal direction. 
Furthermore, Makower discloses “Endoscope 6036 helps to visualize the anatomy to facilitate the introduction and/or the navigation of guide catheter 6020 in the anatomy” [0162]. In order for the endoscope to visualize the anatomy, under broadest reasonable interpretation, the endoscope must have contained a sensor (i.e. imaging sensor/apparatus) at its distal end. Therefore, the endoscope 6036 constitutes a sensor carrier which comprises an elongate carrier body having proximal and distal ends, said sensor being attached to or enclosed by said carrier body close to its distal end. Therefore, the removable clipping 6030 constitutes a connection mechanism provided to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined, reproducible connection position and with a predetermined reproducible orientation of said sensor carrier body with respect to said needle-like instrument. Additionally, since the clipping 6030 causes the relative position of endoscope 6036 and guide catheter 6020 to be relatively fixed during a procedure such that there is minimal motion of endoscope 6036 relative to guide catheter 6020, under broadest reasonable interpretation, the sensor included within the endoscope is automatically located at a predetermined, known and reproducible position relative to the distal end of said sterile distal portion, wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument.). 
In regard to when the sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument, Makower discloses in FIG. 6J-6L, that the guide catheter 6020 (i.e. needle-like instrument) is connected with the optionally non-sterile proximal portion of the endoscope 6036 via said connection mechanism (i.e. the clipping 6030) such that the elongate sensor carrier body is arranged beside said needle-like instrument.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the sensor carrier being connected with the optionally non-sterile proximal portion via said connection mechanism and the elongate sensor carrier body being arranged beside said needle-like instrument as disclosed in Makower in order to allow the sensor carrier and the needle-like instrument to be introduced separately to the target region. Having the sensor carrier body arranged such that it is beside the needle-like instrument is one of a finite number of ways in which multiple devices can be introduced into a patient. Therefore, it would be obvious to modify the system of Zhuang so as to include the sensor carrier of Makower in order to separate the needle-like instrument and the sensor to be introduced to the patient. 
	In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 25%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion” (“Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 25% of the length of the distal sterile portion. 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position marker that may be used with a compatible position sensor” [0078], and is located at the proximal end of said distal sterile portion in a longitudinal direction. Since the sensor can be placed in a predetermined relationship with the sheath, which includes a shaft, and “Shaft 82 may be configured to have a length such that when connected to a particular hollow elongate member, tip 82A is aligned with the end of the member” [0098], under broadest reasonable interpretation, the sensor can be located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion.).
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Zhuang and Jacobsen does not teach “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm”. 
Makower teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm” (“FIG. 6J shows a perspective view of an embodiment of a removable attachment apparatus comprising a clipping device 6030 useable to introduce or support an endoscope, image apparatus or various other devices along side a guide catheter 6020. […] A removable clipping device 6030 can clip on to the guide catheter 6020. […] Clipping device 6030 comprises a first clip 6032 and a second clip 6034. […] Such a combination of an endoscope and a device such as a guide catheter can be introduced by a physician using a single hand” [0161]. Therefore, the clipping device 6030 is provided at a connection position. Furthermore, as shown in FIGS. 6K and 6L, the endoscope 6036 extends from the clipping device 6030 in a distal direction.
In regard to the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm, Makower discloses “FIG. 15A shows a cross sectional view of a first embodiment of a balloon catheter comprising a short guidewire lumen. Balloon catheter 1500 comprises a hollow, elongate shaft 1502. […] Balloon 1508 also encloses a guidewire shaft 1510 enclosing a guidewire lumen 1512. The length of guidewire shaft 1510 is less than the length of elongate shaft 1502. In one embodiment, the length of the guidewire shaft 1510 ranges from 5-12 cm” [0190]. The elongate shaft 1502 in this case constitutes an elongate carrier body. In this case since the length of the guidewire shaft 1510 is less than the length of the elongate shaft 1502 and the length of the guidewire shaft 1510 ranges from 5-12 cm, under broadest reasonable interpretation, the elongate carrier body (i.e. guidewire shaft 1502) can extend from the connection position in a distal direction by a length of at least 2.5 cm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the length of the elongate carrier body as disclosed in Makower in order to allow the elongate body to extend to a specific point within the patient to protect the sensor enclosed therein. By having an elongate carrier body that extends for a length of at least 2.5 cm, under broadest reasonable interpretation, the elongate carrier body can reach a position past the connection portion such that it reaches a specific point within the patient. Combining the prior art elements according to known techniques would yield the predictable result of protecting the sensor enclosed within the elongate carrier body.  
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate carrier body is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 30° or less” (“The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the shaft 42, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the elongate carrier body being arranged in parallel with said sterile distal portion, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Furthermore, Zhuang discloses “Sheath 40 comprises a hollow shaft 42 extending from a hub 44. Tip 42A of shaft 42 is closed. Position marker 32A is positioned inside hollow shaft 42 of sheath 40” [0078]. As shown in FIG. 2, the sheath 40 extends toward the sterile distal portion of the needle-like instrument, to which the position marker 32A is attached, in a parallel fashion. Therefore, under broadest reasonable interpretation, the elongate carrier body (i.e. sheath) is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 30° or less.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said distal sterile portion corresponds to a distal needle portion which is suitable for penetrating tissue” (“Application of the invention is not limited to taking biopsy samples. For example, apparatus and methods described herein may be applied to positioning needles and other fine members at desired locations within a body for the introduction of a drug, such as an anesthetic, or a radioactive seed for cancer treatment or the like” [0107]. Since the apparatus can be used to position needles and other fine members at desired location in the body, under broadest reasonable interpretation these needles and other fine members contain distal portions which are suitable for penetrating tissue. 
In regard to the distal needle portion being sterile, Zhuang discloses “In some embodiments, sheath 64 of assembly 60 may be provided with a tubiform cover (not shown in FIG. 4), such as a cover like cover 58 shown in FIGS. 3A and 3B […] a sheath having a sterile exterior can be coupled with a sterile hollow needle, and the sterile condition of the assembly formed thereby may be protected from contamination by the cover” [0096]. Since the sterile hollow needle can be coupled to the sheath and is protected from contamination by the cover, the distal portion of the needle is inherently sterile. Therefore, when the distal needle portion penetrates tissue, the patient is less likely to experience complications that would otherwise have arisen due to the use of a non-sterile needle.).
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said optionally non-sterile proximal portion corresponds to a proximal handle for holding the instrument” (“FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21” [0071]. As shown in FIG. 1, this handle is located proximally to the needle 21. Additionally, FIG. 1 depicts the handle as being located external to the patient P. Since the handle itself does not enter the patient P, under broadest reasonable interpretation, the handle 20 can be non-sterile. However, there is a possibility that the handle 20 may come into contact with the patient due to movement of the needle deeper into the tissue. In regard to the handle being made sterile Zhuang also discloses “It is also desirable that the material(s) of the sheath and other parts that may contact a patient's tissues be all of: biocompatible; not damaged by commonly available sterilization protocols; and able to withstand expected mechanical forces with a suitable safety margin as is appropriate for invasive medical equipment” [0118]. In this case, the handle 20 constitutes a part that may contact patient’s tissues and since the materials used in the other parts have to be able to withstand commonly available sterilization protocols, under broadest reasonable interpretation, the handle 20 can be made optionally sterile should the physician desire such a feature.). 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said removable protection device is formed by a cap” (“In the embodiment illustrated in FIG. 3A sheath 54 is provided in a sterile first configuration in which end 58A of cover 58 is closed to maintain a sterile condition within cover 58. The sterile condition may comprise, for example, a condition in which hub 56, shaft 57, and the surface 58B of 58 that faces shaft 57 are sterile” [0087]. In this case, the cover 58 maintains a sterile condition to which the distal portion of the needle-like instrument is introduced. As shown in FIG. 3A, the cover 58 surrounds the shaft 57 to which the sensor cable 52 is introduced. Therefore, the cover 58 represents a protection device that encapsulates the sterile distal portion. In regard to the protection device being removable, Zhuang discloses “In FIG. 3B cover 58 is shown in a second configuration in which it extends from hub 56 over the portion of sensor cable 52 that is outside of sheath 54. Cover 58 is changed from the first configuration to the second configuration by drawing end 58A of cover 58 toward and past hub 56” [0088]. Since the cover 58 can be moved from a first configuration which covers the shaft 57 (i.e. the needle-like instrument) to a second configuration in which the sensor cable 52 is outside the sheath 54, under broadest reasonable interpretation the protective device is removable. According to the instant specification “Further shown in Fig. 2 is a cap 30 which encloses the sterile distal needle portion 22” [Page 10, Line 24]. Therefore, since the “position marker 52A and sensor cable 52 may be inserted into sheath 54 while sheath 54 is in the first configuration” (i.e. the cover 58 is closed to maintain a sterile condition) [0087], under broadest reasonable interpretation, the cover 58 constitutes a cap that is capable of enclosing the sterile distal needle portion.).
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said connection mechanism comprises a clip on one of said sensor carrier and said optionally non-sterile proximal portion of said needle-like instrument, and a clip rest for receiving the clip on the other of said sensor carrier and said optionally non-sterile proximal portion” (“The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38. In use, clip 38 may be pivoted so that cam 38A clears aperture 37. When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40” [0079]. Since this clip is utilized to couple the sensor cable 32 to connector base 36 in order to position the position marker 32A (i.e. the sensor) inside the sheath, under broadest reasonable interpretation, this clip constitutes a connection mechanism. Since the clip 38 may be pivoted so that the cam 38A clears aperture 37, under broadest reasonable interpretation, this aperture 37 constitutes a clip rest that is capable of receiving the clip.
In regard to the clip being on one of said sensor carrier and said optionally non-sterile proximal portion of said needle-like instrument, Zhuang discloses “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Furthermore, since the clip 38 is connected to the connector base as shown in FIG. 2, under broadest reasonable interpretation, the clip is located on the sensor carrier.
In regard to a clip rest being on the other of said sensor carrier and said optionally non-sterile proximal portion of said needle-like instrument, Zhuang discloses “In use, clip 38 may be pivoted so that cam 38A clears aperture 37. When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40” [0079]. Since the cam 38A has to clear the aperture 37 in order for the position marker, which is on the needle-like instrument, to be positioned inside the sheath (i.e. the sensor carrier), under broadest reasonable interpretation, optionally non-sterile proximal portion has to include a clip rest in order to make a connection with the aperture 37.).
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said clip is provided on said sensor carrier and said clip rest is formed on said handle said clip rest defining said connection position” (“In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Furthermore, since the clip 38 is connected to the connector base as shown in FIG. 2, under broadest reasonable interpretation, the clip is located on the sensor carrier.
In regard to the clip rest being formed on said handle, Zhuang discloses “In use, clip 38 may be pivoted so that cam 38A clears aperture 37. When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40” [0079]. Since the cam 38A has to clear the aperture 37 in order for the position marker, which is on the needle-like instrument, to be positioned inside the sheath (i.e. the sensor carrier), under broadest reasonable interpretation, optionally non-sterile proximal portion (i.e. the handle) has to include a clip rest in order to make a connection with the aperture 37. 
In regard to a connection position, Zhuang discloses “When cam 38A clears aperture 37, position marker 32A may be slid into shaft 42 of sheath 40. Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. Since the position marker 32A may be slid into the shaft when the cam 38A clears aperture 37, under broadest reasonable interpretation, the position of the clip 38 within the aperture 37 (i.e. the clip rest) defines the connection position. 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang does not teach that “wherein said connection mechanism comprises a screw connection, or wherein said connection mechanism comprises a latch connection or a snap connection”.
Jacobsen teaches “wherein said connection mechanism comprises a screw connection, or wherein said connection mechanism comprises a latch connection or a snap connection” (“As discussed above, the EM instrument tracking device 14 may be removably attached or fixed (non-removably attached) to the handpiece 12. In one example, the EM instrument tracking device 14 can be slidably advanced over a distal end of the handpiece 12 and secured with a connection mechanism 168. The connection mechanism 168 can comprise adhesive, cooperating threads, clips, snaps, fasteners or other device. Explained generally, the distal end of the handpiece 12 can be inserted through a passthrough defined by the base opening 126. In other arrangements, the EM instrument tracking device 14 may be releasably coupled to the handpiece 12, such as by way of a snap-fit connection” [0067]. Since the connection mechanism can include cooperating threads, under broadest reasonable interpretation these cooperating threads constitute a screw connection. Additionally, since the connection mechanism can be snaps or other device, under broadest reasonable interpretation, the connection mechanism can comprise a snap connection as well as a latch connection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Zhuang so as to include the screw, latch and/or snap connections disclosed in Jacobsen in order to connect the sensor carrier to the non-sterile proximal portion. Jacobsen is within the same field of endeavor as Zhuang because Jacobsen discloses “An instrument tracking device for cooperating with an instrument during a surgical procedure, the instrument having an elongated housing extending along a first longitudinal axis and including a working member at a distal tip” [Claim 1],  and “Ultrasound imaging or other 4D imaging modalities can be used to create an image data that allows for a singular static pre-operative image to be matched via image-fusion techniques and/or matching algorithms that are non-linear to match the distortion of anatomy based on the movements during the physiologic cycle” [0035]. A screw, latch, or snap connections can be substituted for the clip connection mechanism and still produce a predictable result of providing a releasable connection between the sensor carrier and the non-sterile proximal portion. Since these connections are chosen from a finite number of identified, predictable solutions it would have been obvious to try utilizing a screw, latch, and/or snap connection to perform the claimed function. 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein said needle-like instrument is a disposable article and said sensor carrier is a reusable article” (“Those skilled in the art will appreciate that sheath 110 may provide a barrier between sensor cable 102 and hollow needle 120. In some embodiments, sheath 110 is disposable” [0106]. Since the sheath surrounds the hollow needle (i.e. the needle-like instrument) and the sheath is disposable, under broadest reasonable interpretation the needle-like instrument is a disposable article. Additionally, Zhuang discloses “Where end 58A of cover 58 is closed in the first configuration, changing cover 58 from the first configuration to the second configuration may involve puncturing or opening cover 58” [0089]. In this case the first configuration maintained “a sterile condition within the cover 58” [0087], therefore puncturing the cover 58 to achieve the second configuration would cause a non-sterile condition within the cover 58. Since “While cover 58 is in the first configuration, sensor cable 52 and position marker 52A may be inserted into sheath 54 and coupled to sheath 54” [0086], and the position marker 52A is located on the needle-like instrument, under broadest reasonable interpretation, the needle-like instrument could become contaminated (i.e. non-sterile) when the cover is moved to the second configuration. In order to avoid complications that would arise as a result of using non-sterile needles, it would behoove physicians to dispose of needle-like instruments along with the sheath.
In regard to the sensor carrier being reusable, Zhuang discloses “In some embodiments connector base 106 is reusable” [0106]. As stated previously, “In the embodiment illustrated in FIG. 2, connector base 36 is detachably coupled to hub 44 of sheath 40” [0080]. As shown in FIG. 2, the clip 38 is located proximal to the connector base 36 (i.e. farther from the distal end of the sheath 40). Since the connector base 36 is coupled to the hub of the sheath and the sheath constitutes a sensor carrier comprising an elongate carrier body, under broadest reasonable interpretation, the connector base 36 is a part of the sensor carrier. Since the connector base can be reusable and the connector base is part of the sensor carrier, under broadest reasonable interpretation the sensor carrier is reusable.). 
In regard to claim 12, the combination of Zhuang and Jacobsen does not teach “A sensor carrier for use in the system according to claim 1, wherein: said sensor carrier comprises an elongate carrier body having proximal and distal ends; said sensor is attached to or enclosed by said carrier body close to its distal end, wherein said sensor is suitable for carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field; said sensor carrier, together comprises an adapter allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument, such that when said sensor carrier is connected with said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion, wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument”. 
Makower teaches “A sensor carrier for use in the system according to claim 1, wherein: said sensor carrier comprises an elongate carrier body having proximal and distal ends; said sensor is attached to or enclosed by said carrier body close to its distal end, wherein said sensor is suitable for carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field; said sensor carrier, together comprises an adapter allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument, such that when said sensor carrier is connected with said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion, wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument” (“FIG. 6G shown an endoscope 680-guide catheter 682 combination device or system. Guide catheter 682 has a lumen and may comprise a bent angled or curved distal tip 684. In this embodiment, endoscope 680 is combined with guide catheter by a removable band 686 that ties endoscope 680 with guide catheter 682. […] This endoscope 680 is combined with guide catheter 682 to enable simultaneous introduction of endoscope 680 and guide catheter 682 into a target anatomy. Thereafter, one or more diagnostic, therapeutic or access device are introduced through the lumen of guide catheter 682 under endoscopic guidance” [0159]. In this case, since one or more diagnostic therapeutic or access devices can be introduced through the lumen of the guide catheter, under broadest reasonable interpretation, the guide catheter 682 constitutes a sensor carrier that comprises an elongate carrier body having proximal and distal ends.
In regard to sensor is attached to or enclosed by said carrier body close to its distal end and being suitable for carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field, Makower discloses “Various devices being introduced in the anatomy may comprise a detachable navigation apparatus (e.g. a navigation module or localizer) useable in conjunction with a navigation or image guidance system to track and/or navigate the devices through the anatomy. For example, FIG. 8B shows a perspective view of a guide catheter 820 having a navigation adapter 830 that is designed to receive detachable navigation apparatus such as a navigation module or localizer containing sensor(s) emitter(s), transmitter(s) reflectors(s), etc. that are usable in conjunction with a navigation system” [0168]. Therefore, since the guide catheter (i.e. sensor carrier) can include a navigational adapter 830 that receives a detachable navigation apparatus, such as a sensor, under broadest reasonable interpretation, the sensor (i.e. the detachable navigation apparatus) can be attached to or enclosed by said carrier body close to its distal end. Furthermore, in regard to the sensor being suited to carry out measurements allowing for determining the position of the sensor within an electromagnetic field, Makower discloses “FIG. 26B shows a perspective view of an embodiment of a navigation adapter comprising an electromagnetic navigation unit. In image guidance systems that employ electromagnetic sensors/tracking systems, radiofrequency electromagnetic sensors (e.g., electromagnetic coils) are placed on the surgical instruments and on a localizer frame worn by the patient” [0219]. In this case, since the navigation adapter can include an electromagnetic navigation unit that employs electromagnetic sensors, under broadest reasonable interpretation, the sensor is suitable for carrying out measurements allowing for determining the position of the sensor within an electromagnetic navigation field.
In regard to an adapter allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument, such that when said sensor carrier is connected with said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion, Makower discloses “In this embodiment, endoscope 680 is combined with guide catheter 682 by a removable band 686 that ties endoscope 680 with guide catheter 682. In one embodiment, removable band 686 comprises a hook and loop type of attaching mechanism such as Velcro […] Thus, endoscope 680 is combined with guide catheter 682 to enable simultaneous introduction of endoscope 680 and guide catheter 682 into a target anatomy. Thereafter, one or more diagnostic, therapeutic or access devices are introduced through the lumen of guide catheter 682 under endoscopic guidance” [0159]. The removable band constitutes an adapter that is provided to allow for a releasable connection with the sensor carrier (i.e. having the sensor attached to or enclosed within it) with the optionally non-sterile proximal portion of said needle-like instrument. The endoscope 680 in this case constitutes a needle-like instrument which inherently has an optionally non-sterile proximal portion. Furthermore, as shown in FIG. 6G, the guide catheter 682 (i.e. the elongate sensor carrier body) is arranged beside said needle-like instrument (i.e. endoscope 680), at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument. Furthermore, the elongate sensor body extends distally from the connection position (i.e. the removable band 686). Additionally, in order for one or more diagnostic, therapeutic or access devices (i.e. sensors) to be able to be introduced through the lumen of the guide catheter, under broadest reasonable interpretation, the sensor has to have been automatically located at a predetermined and known position relative to the distal end of said sterile distal portion of the endoscopic guide (i.e. the needle-like instrument). Therefore, under broadest reasonable interpretation, the sensor carrier is releasably connected to the non-sterile proximal portion via an adapter (i.e. removable band 686).
In regard to when the sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate sensor carrier body is arranged beside said needle-like instrument, Makower discloses in FIG. 6G, that the guide catheter 682 (i.e. the sensor carrier) is connected with the optionally non-sterile proximal portion via said connection mechanism (i.e. the removable band 686) such that the elongate sensor carrier body is arranged beside said needle-like instrument.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the sensor carrier being connected with the optionally non-sterile proximal portion via said connection mechanism and the elongate sensor carrier body being arranged beside said needle-like instrument as disclosed in Makower in order to allow the sensor carrier and the needle-like instrument to be introduced separately to the target region. Having the sensor carrier body arranged such that it is beside the needle-like instrument is one of a finite number of ways in which multiple devices can be introduced into a patient. Therefore, it would be obvious to modify the system of Zhuang so as to include the sensor carrier of Makower in order to separate the needle-like instrument and the sensor to be introduced to the patient. 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Zhuang and Jacobsen does not teach “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm”. 
Makower teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm” (“FIG. 6G shows an endoscope 680-guide catheter 682 combination device or system. Guide catheter 682 has a lumen and may comprise a bent, angled or curved distal tip 684. In this embodiment, endoscope 680 is combined with guide catheter 682 by a removable band 686 that ties endoscope 680 with guide catheter 682” [0159]. As shown in FIG. 6G, the guide catheter 682 (i.e. the elongate carrier body) extends from said connection position (i.e. the removable band 686) in a distal direction.
In regard to the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 2.5 cm, Makower discloses “FIG. 15A shows a cross sectional view of a first embodiment of a balloon catheter comprising a short guidewire lumen. Balloon catheter 1500 comprises a hollow, elongate shaft 1502. […] Balloon 1508 also encloses a guidewire shaft 1510 enclosing a guidewire lumen 1512. The length of guidewire shaft 1510 is less than the length of elongate shaft 1502. In one embodiment, the length of the guidewire shaft 1510 ranges from 5-12 cm” [0190]. The elongate shaft 1502 in this case constitutes an elongate carrier body. In this case since the length of the guidewire shaft 1510 is less than the length of the elongate shaft 1502 and the length of the guidewire shaft 1510 ranges from 5-12 cm, under broadest reasonable interpretation, the elongate carrier body (i.e. guidewire shaft 1502) can extend from the connection position in a distal direction by a length of at least 2.5 cm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the length of the elongate carrier body as disclosed in Makower in order to allow the elongate body to extend to a specific point within the patient to protect the sensor enclosed therein. By having an elongate carrier body that extends for a length of at least 2.5 cm, under broadest reasonable interpretation, the elongate carrier body can reach a position past the connection portion such that it reaches a specific point within the patient. Combining the prior art elements according to known techniques would yield the predictable result of protecting the sensor enclosed within the elongate carrier body.  
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 25%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion” (“Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 25% of the length of the distal sterile portion. 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position marker that may be used with a compatible position sensor” [0078], and is located at the proximal end of said distal sterile portion in a longitudinal direction. Since the sensor can be placed in a predetermined relationship with the sheath, which includes a shaft, and “Shaft 82 may be configured to have a length such that when connected to a particular hollow elongate member, tip 82A is aligned with the end of the member” [0098], under broadest reasonable interpretation, the sensor can be located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 15%, of the length of the distal sterile portion.).
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 33%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 23%, of the length of the distal sterile portion” (“Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 33% of the length of the distal sterile portion. 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 23%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position marker that may be used with a compatible position sensor” [0078], and is located at the proximal end of said distal sterile portion in a longitudinal direction. Since the sensor can be placed in a predetermined relationship with the sheath, which includes a shaft, and “Shaft 82 may be configured to have a length such that when connected to a particular hollow elongate member, tip 82A is aligned with the end of the member” [0098], under broadest reasonable interpretation, the sensor can be located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 23%, of the length of the distal sterile portion.
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 40%, of the length of the distal sterile portion, and/or such that, when said sensor carrier is connected with the non-sterile proximal portion, said sensor is located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 30%, of the length of the distal sterile portion” (“Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Additionally, Zhuang discloses “In some applications, sensor cable 32 and position marker 32A may be used with sheaths having shafts of different lengths, such as the sheath having tip 42B” [0082]. Since the sensor and position marker can be inserted into sheaths with shafts of different lengths, under broadest reasonable interpretation, the elongate carrier body (i.e. the sheath formed by the hollow elongate member) can extend from said connection in distal direction by a length of at least 40% of the length of the distal sterile portion. 
 Furthermore, in regard to the sensor carrier being connected to the non-sterile proximal portion, Zhuang discloses “The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the sensor being located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 30%, of the length of the distal sterile portion, Zhuang discloses “Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. As shown in FIG. 2 the position marker 32A, which comprises “a six-degree of freedom position marker that may be used with a compatible position sensor” [0078], and is located at the proximal end of said distal sterile portion in a longitudinal direction. Since the sensor can be placed in a predetermined relationship with the sheath, which includes a shaft, and “Shaft 82 may be configured to have a length such that when connected to a particular hollow elongate member, tip 82A is aligned with the end of the member” [0098], under broadest reasonable interpretation, the sensor can be located at a position extending beyond the proximal end of said distal sterile portion in longitudinal direction by a distance of at least 30%, of the length of the distal sterile portion.
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Zhuang and Jacobsen does not teach “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm”. 
Makower teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm” (“FIG. 6G shows an endoscope 680-guide catheter 682 combination device or system. Guide catheter 682 has a lumen and may comprise a bent, angled or curved distal tip 684. In this embodiment, endoscope 680 is combined with guide catheter 682 by a removable band 686 that ties endoscope 680 with guide catheter 682” [0159]. As shown in FIG. 6G, the guide catheter 682 (i.e. the elongate carrier body) extends from said connection position (i.e. the removable band 686) in a distal direction.
In regard to the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm, Makower discloses “FIG. 15A shows a cross sectional view of a first embodiment of a balloon catheter comprising a short guidewire lumen. Balloon catheter 1500 comprises a hollow, elongate shaft 1502. […] Balloon 1508 also encloses a guidewire shaft 1510 enclosing a guidewire lumen 1512. The length of guidewire shaft 1510 is less than the length of elongate shaft 1502. In one embodiment, the length of the guidewire shaft 1510 ranges from 5-12 cm” [0190]. The elongate shaft 1502 in this case constitutes an elongate carrier body. In this case since the length of the guidewire shaft 1510 is less than the length of the elongate shaft 1502 and the length of the guidewire shaft 1510 ranges from 5-12 cm, under broadest reasonable interpretation, the elongate carrier body (i.e. guidewire shaft 1502) can extend from the connection position in a distal direction by a length of at least 4.0 cm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the length of the elongate carrier body as disclosed in Makower in order to allow the elongate body to extend to a specific point within the patient to protect the sensor enclosed therein. By having an elongate carrier body that extends for a length of at least 4.0 cm, under broadest reasonable interpretation, the elongate carrier body can reach a position past the connection portion such that it reaches a specific point within the patient. Combining the prior art elements according to known techniques would yield the predictable result of protecting the sensor enclosed within the elongate carrier body.  
In regard to claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Zhuang teaches “wherein when said sensor carrier is connected with the optionally non-sterile proximal portion via said connection mechanism, said elongate carrier body is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 15° or less” (“The location of position marker 32A inside sheath 40 is fixed by the coupling of sensor cable 32 to connector base 36 by a releasable attachment device shown as clip 38. In the illustrated embodiment, clip 38 comprises a cam 38A configured for releasable locking frictional engagement with sensor cable 32 by the pivoting of clip 38 […] Position marker 32A and/or sensor cable 32 may be placed in a predetermined spatial relationship with sheath 40. In some embodiments, the predetermined relationship is defined, at least in part, by the abutment of sensor 32A against tip 40A of shaft 42” [0079]. In this case, FIG. 2 displays the shaft 42 as being a needle-like instrument, therefore the shaft constitutes a needle-like instrument. Since the “clip 38 may be pivoted so that the cam 38A develops locking friction against sensor cable 32 to clamp sensor cable 32 against connector base 36 and thereby securely fix the relative positions of position marker 32A and sheath 40” [0079], the clip 38 under broadest reasonable interpretation constitutes a connection mechanism. Furthermore, since the clip includes a cam 38A that is capable of releasably locking, under broadest reasonable interpretation, it is capable of releasably connecting the non-sterile proximal portion to the sensor carrier body with respect to the needle-like instrument. Additionally, since a predetermined relationship can be defined by the attachment of sensor 32A to the shaft 42, under broadest reasonable interpretation, the clip 38 makes it possible to automatically locate the sensor at a predetermined and known position relative to the distal end of the sterile distal portion.
In regard to the elongate carrier body being arranged in parallel with said sterile distal portion, Zhuang discloses “Sheathed position marker assemblies 30 and 50 may be inserted into a hollow elongate member to form a position tracked member assembly. Where the sheath of the sheathed position marker assembly is in a known spatial relationship with the elongate member to be positioned then position information concerning the member may be obtained from the position of the marker as determined by the position sensor” [0092]. As stated previously the hollow elongate member constitutes an elongate carrier body that is capable of forming a sheath that extends from said connection position in distal direction. Furthermore, Zhuang discloses “Sheath 40 comprises a hollow shaft 42 extending from a hub 44. Tip 42A of shaft 42 is closed. Position marker 32A is positioned inside hollow shaft 42 of sheath 40” [0078]. As shown in FIG. 2, the sheath 40 extends toward the sterile distal portion of the needle-like instrument, to which the position marker 32A is attached, in a parallel fashion. Therefore, under broadest reasonable interpretation, the elongate carrier body (i.e. sheath) is arranged in parallel with said sterile distal portion to an extent that a longitudinal axis of said elongate carrier body is inclined with respect to a longitudinal axis of said sterile distal portion by an angle of 15° or less.).
In regard to claim 20, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Zhuang and Jacobsen does not teach “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm”. 
Makower teaches “wherein the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm” (“FIG. 6G shows an endoscope 680-guide catheter 682 combination device or system. Guide catheter 682 has a lumen and may comprise a bent, angled or curved distal tip 684. In this embodiment, endoscope 680 is combined with guide catheter 682 by a removable band 686 that ties endoscope 680 with guide catheter 682” [0159]. As shown in FIG. 6G, the guide catheter 682 (i.e. the elongate carrier body) extends from said connection position (i.e. the removable band 686) in a distal direction.
In regard to the length of the elongate carrier body is such that it extends from said connection position in distal direction by a length of at least 4.0 cm, Makower discloses “FIG. 15A shows a cross sectional view of a first embodiment of a balloon catheter comprising a short guidewire lumen. Balloon catheter 1500 comprises a hollow, elongate shaft 1502. […] Balloon 1508 also encloses a guidewire shaft 1510 enclosing a guidewire lumen 1512. The length of guidewire shaft 1510 is less than the length of elongate shaft 1502. In one embodiment, the length of the guidewire shaft 1510 ranges from 5-12 cm” [0190]. The elongate shaft 1502 in this case constitutes an elongate carrier body. In this case since the length of the guidewire shaft 1510 is less than the length of the elongate shaft 1502 and the length of the guidewire shaft 1510 ranges from 5-12 cm, under broadest reasonable interpretation, the elongate carrier body (i.e. guidewire shaft 1502) can extend from the connection position in a distal direction by a length of at least 4.0 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhuang and Jacobsen so as to include the length of the elongate carrier body as disclosed in Makower in order to allow the elongate body to extend to a specific point within the patient to protect the sensor enclosed therein. By having an elongate carrier body that extends for a length of at least 4.0 cm, under broadest reasonable interpretation, the elongate carrier body can reach a position past the connection portion such that it reaches a specific point within the patient. Combining the prior art elements according to known techniques would yield the predictable result of protecting the sensor enclosed within the elongate carrier body.  
Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 05/18/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered however, the examiner does not find them persuasive. 
In regard to claim 1, the examiner respectfully acknowledges that the primary reference of Zhuang does not disclose or suggest a “sensor carrier” that “comprises an elongate carrier body” wherein “a navigation sensor” is “attached to or enclosed by said carrier body”, however the examiner respectfully asserts that the sensor carrier is taught by the secondary reference of Makower. Therefore, the examiner respectfully acknowledges that the embodiment shown in FIG. 1 of Zhuang does not disclose a sensor carrier comprising an elongated carrier body in which a navigation sensor would be enclosed let along any connection mechanism allowing to releasably connect the sensor carrier, together with a sensor attached to or enclosed by a sensor carrier body, with the optionally non-sterile portion of the needle-like instrument at a predetermined connection position in the specific manner required by the claim.  
The examiner respectfully asserts that the secondary reference of Makower discloses “a sensor carrier, in addition to said needle-like instrument wherein said sensor carrier comprises an elongate carrier body having proximal and distal ends”; the sensor is attached to or enclosed by said carrier body close to its distal end, and a connection mechanism is provided allowing to releasably connect said sensor carrier, together with said sensor attached to or enclosed by said sensor carrier body, with the optionally non-sterile proximal portion of said needle-like instrument at a predetermined connection position and with a predetermined orientation of said sensor carrier body with respect to said needle-like instrument via said connection mechanism, said elongate carrier body extends from said connection position in a distal direction, and said sensor is automatically located at a predetermined and known position relative to the distal end of said sterile distal portion”. Specifically, Makower discloses “FIG. 6J shows a perspective view of an embodiment of a removable attachment apparatus comprising a clipping device 6030 useable to introduce or support an endoscope, image apparatus or various other devices along side a guide catheter 6020. […] A removable clipping device 6030 can clip on to the guide catheter 6020. […] Clipping device 6030 comprises a first clip 6032 and a second clip 6034. […] Such a combination of an endoscope and a device such as a guide catheter can be introduced by a physician using a single hand” [0161] and “If desired, endoscope 6036 may be attached to guide catheter 6020 using clipping device 6030 as shown in FIG. 6L. This enables the relative position of endoscope 6036 and guide catheter 6020 to be relatively fixed during a procedure. […] In another embodiment, clipping device 6030 allows minimal motion of endoscope 6036 relative to guide catheter 6020” [0162]. Furthermore, Makower discloses “Endoscope 6036 helps to visualize the anatomy to facilitate the introduction and/or the navigation of guide catheter 6020 in the anatomy” [0162]. In order for the endoscope to visualize the anatomy, under broadest reasonable interpretation, the endoscope must have contained a sensor (i.e. imaging sensor/apparatus). Therefore, the endoscope 6036 constitutes a sensor carrier which comprises an elongate carrier body having proximal and distal ends, said sensor being attached to or enclosed by said carrier body close to its distal end. 
Furthermore, the applicant argues that the connection mechanism is not provided in a predetermined, reproducible connection position or a predetermined, reproducible orientation. The examiner respectfully asserts that since the clipping 6030 in FIGS. 6K and 6L, is attached to the guide catheter 6020 at the same position before and after inserting the endoscope 6036 (i.e. sensor carrier) to the clipping 6030, that the connection mechanism is located at a predetermined, reproducible connection position with a predetermined, reproducible orientation.
Therefore, the examiner respectfully maintains the rejection of record for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mung et al. US 20140024945 A1 “Mung”;
Mung is pertinent to the applicant’s disclosure because it relates to “a novel ultrasound device for needle procedures is disclosed that comprises a needle with an integrated ultrasound transducer” [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793